Exhibit 10.3

 

CARLISLE COMPANIES INCORPORATED

NONQUALIFIED BENEFIT PLAN TRUST

 

--------------------------------------------------------------------------------


 

CARLISLE COMPANIES INCORPORATED

NONQUALIFIED BENEFIT PLAN TRUST

 

SECTION 1.

Establishment of the Trust

1

 

 

 

SECTION 2.

Payments to Participants and Their Beneficiaries

2

 

 

 

SECTION 3.

Trustee Responsibility Regarding Payments if the Company Is Insolvent

3

 

 

 

SECTION 4.

Payments When a Short-Fall of Trust Assets Occurs

4

 

 

 

SECTION 5.

Payments to the Company

5

 

 

 

SECTION 6.

Investment Authority

5

 

 

 

SECTION 7.

Insurance Contracts

9

 

 

 

SECTION 8.

Disposition of Income

9

 

 

 

SECTION 9.

Accounting by the Trustee

9

 

 

 

SECTION 10.

Responsibility of the Trustee

10

 

 

 

SECTION 11.

Compensation and Expenses of the Trustee

11

 

 

 

SECTION 12.

Resignation and Removal of the Trustee

11

 

 

 

SECTION 13.

Appointment of Successor

11

 

 

 

SECTION 14.

Amendment or Termination

12

 

 

 

SECTION 15.

Change in Control

12

 

 

 

SECTION 16.

Confidentiality

13

 

 

 

SECTION 17.

Miscellaneous

13

 

--------------------------------------------------------------------------------


 

CARLISLE COMPANIES INCORPORATED

NONQUALIFIED BENEFIT PLAN TRUST

 

THIS TRUST AGREEMENT (this “Trust Agreement”) is made and entered into as of
February 2, 2010, by and between CARLISLE COMPANIES INCORPORATED, a Delaware
corporation, (the “Company”) and WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Trustee”).

 

Recitals

 

WHEREAS, the Company has adopted the nonqualified deferred compensation plans
and agreements (the “Arrangements”) listed in Appendix A;

 

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Arrangements to the individuals participating in the Arrangements (the
“Participants and Beneficiaries”);

 

WHEREAS, the Company hereby establishes a Trust (the “Trust”) and shall
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company’s creditors in the event of the Company’s Insolvency, as herein
defined, until paid to the Participants and their Beneficiaries in such manner
and at such times as specified in the Arrangements and in this Trust Agreement;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Arrangements as
unfunded plans maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); and

 

WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds (the “Fund”) to assist it in satisfying
its liabilities under the Arrangements.

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 


SECTION 1.                            ESTABLISHMENT OF THE TRUST


 

(a)           The Trust is intended to be a grantor trust, of which the Company
is the grantor, within the meaning of Section 671 et seq. of the Internal
Revenue Code of 1986, as amended (the “Code”), and shall be construed
accordingly.

 

(b)           The Company shall be considered the grantor for the purposes of
the Trust.

 

(c)           Subject to Section 1(h), the Trust is irrevocable.

 

(d)           The Company hereby deposits with the Trustee in the Trust
one-thousand dollars and zero cents ($1,000.00) which shall become the principal
of the Trust to be held, administered and disposed of by the Trustee as provided
in this Trust Agreement.

 

(e)           The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of the Participants and Beneficiaries and general
creditors as herein set forth.  The Participants and Beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust.  Any rights created under the Arrangements and this Trust Agreement shall
be unsecured contractual rights of the Participants and Beneficiaries against
the Company.  Any assets held by the Trust will be subject

 

1

--------------------------------------------------------------------------------


 

to the claims of the general creditors of the Company under federal and state
law in the event the Company is Insolvent, as defined in Section 3(a).

 

(f)            The Company, in its sole discretion, may at any time, or from
time to time, make additional deposits of cash or other property acceptable to
the Trustee in the Trust to augment the principal to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement.  Prior to a
Change in Control, neither the Trustee nor any Participant or Beneficiary shall
have any right to compel additional deposits.

 

(g)           In addition to the initial contribution, the Company shall make
such other contributions as shall from time to time be authorized by due
corporate action.  Any such payments made by the Company may be in cash, by
letter of credit or, prior to the date as of which a Change in Control occurs,
in such property (including, without limitation, securities issued by the
Company) as the Company may determine.  The Company shall keep accurate books
and records with respect to the interest of each Participant and Beneficiary in
any Arrangement and shall provide copies of such books and records to the
Trustee at any time as the Trustee shall request.  Upon a Change in Control, as
defined herein, the Company shall, as soon as possible, but in no event longer
than thirty (30) days following the occurrence of a Change in Control, make a
contribution to the Trust in an amount that is sufficient (taking into account
the Trust assets, if any, resulting from prior contributions) to fund the Trust
in an amount equal to no less than 100% but no more than 120% of the Required
Funding and Expense Reserve.  The Required Funding shall be equal to the amount
necessary to pay each Participant or Beneficiary the benefits to which he would
be entitled pursuant to the terms of the Arrangements as of the date on which
the Change in Control occurred.  The Expense Reserve shall be equal to the
lesser of: (i) the estimated trustee and record-keeper expenses and fees for one
year or (ii)  seventy-five thousand dollars ($75,000).  Annually, the Company
shall recalculate the Required Funding and Expense Reserve as of December 31 of
the preceding year and, if the assets of the Trust are less than the sum of the
Required Funding and Expense Reserve, the Company shall make a contribution to
the Trust in an amount equal to no less than 100% but no more than 120% of the
Required Funding and Expense Reserve.

 


SECTION 2. PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES


 

(a)           Prior to a Change in Control, distributions from the Trust shall
be made by the Trustee to the Participants and Beneficiaries at the direction of
the Company.  Prior to a Change in Control, the entitlement of the Participants
or Beneficiaries to benefits under the Arrangements shall be determined by the
Plan Administrator under the Arrangements, and any claim for such benefits shall
be considered and reviewed under the procedures set out in the Arrangements.

 

(b)           The Company may make payment of benefits directly to the
Participants and Beneficiaries as they become due under the terms of the
Arrangements.  The Company shall notify the Trustee of its decision to make
payment of benefits directly prior to the time amounts are payable to the
Participants and Beneficiaries.  Before a Change in Control, the Company may
direct the Trustee in writing to reimburse the Company from the Trust assets,
and debit the account or other interest of each Participant and Beneficiary, for
amounts paid directly to the Participant or their Beneficiaries by the Company. 
The Trustee shall reimburse the Company for such payments promptly after receipt
by the Trustee of satisfactory evidence that the Company has made the direct
payments.  No such reimbursement shall be allowed upon or after Change in
Control that would result in Trust assets equaling less than 100% of the
Required Funding and Expense Reserve.

 

2

--------------------------------------------------------------------------------


 

In addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Arrangements, the Company shall make the balance of each such payment as it
falls due in accordance with the Arrangements.  The Trustee shall notify the
Company where principal and earnings are not sufficient.  Nothing in this
Agreement shall relieve the Company of its liabilities to pay benefits due under
the Arrangements except to the extent such liabilities are met by application of
assets of the Trust.

 

(c)           The Company shall deliver to the Trustee a schedule of benefits,
to include state and federal tax withholding requirements, due under the
Arrangements on an annual basis.  Immediately after a Change in Control, the
Company shall deliver to the Trustee an updated schedule of benefits due under
the Arrangements.  After a Change in Control, the Trustee shall pay benefits due
in accordance with such schedule.  After a Change in Control, the Plan
Administrator shall continue to make the determination of benefits due to the
Participants and Beneficiaries and shall provide the Trustee with an updated
schedule, to include state and federal tax withholding requirements, of benefits
due; provided however, a Participant or Beneficiary may make application to the
Trustee for an independent decision as to the amount or form of benefits due
under the Arrangements.  In making any determination required or permitted to be
made by the Trustee under this Section, the Trustee shall, in each such case,
reach its own independent determination, in its absolute and sole discretion, as
to the Participant’s or Beneficiary’s entitlement to a payment hereunder.  In
making its determination, the Trustee may consult with and make such inquiries
of such persons, including the Participant or Beneficiary, the Company, legal
counsel, actuaries or other persons, as the Trustee may reasonably deem
necessary.  Any reasonable costs incurred by the Trustee in arriving at its
determination shall be reimbursed by the Company and, to the extent not paid by
the Company within a reasonable time, shall be charged to the Trust.  The
Company waives any right to contest any amount paid over by the Trustee
hereunder pursuant to a good faith determination made by the Trustee
notwithstanding any claim by or on behalf of the Company (absent a manifest
abuse of discretion by the Trustee) that such payments should not be made.

 

(d)           The Trustee agrees that it will not itself institute any action at
law or at equity, whether in the nature of an accounting, interpleading action,
request for a declaratory judgment or otherwise, requesting a court or
administrative or quasi-judicial body to make the determination required to be
made by the Trustee under this Section 2 in the place and stead of the Trustee. 
The Trustee may (and, if necessary or appropriate, shall) institute an action to
collect a contribution due the Trust following a Change in Control or in the
event that the Trust should ever experience a short-fall in the amount of assets
necessary to make payments pursuant to the terms of the Arrangements.

 


SECTION 3. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS IF THE COMPANY IS INSOLVENT


 

(a)           The Trustee shall cease payment of benefits to the Participants
and Beneficiaries if the Company is Insolvent.  The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

(b)           At all times during the continuance of this Trust, the principal
and income of the Trust shall be subject to claims of general creditors of the
Company under federal and state law as set forth below.

 

(1)           The Chief Executive Officer and Chief Financial Officer of the
Company shall have the duty to inform the Trustee in writing that the Company is
Insolvent.  If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company

 

3

--------------------------------------------------------------------------------


 

is Insolvent and, pending such determination, the Trustee shall discontinue
payment of benefits to the Participants and Beneficiaries.

 

(2)           Unless the Trustee has actual knowledge that the Company is
Insolvent, or has received notice from the Company or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the Company is Insolvent.  The Trustee may in all events rely
on such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency.

 

(3)           If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue payments to the Participants and
Beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors.  Nothing in this Trust Agreement shall in any way
diminish any rights of the Participants and Beneficiaries to pursue their rights
as general creditors of the Company with respect to benefits due under the
Arrangements or otherwise.

 

(4)           The Trustee shall resume the payment of benefits to the
Participants and Beneficiaries in accordance with Section 2 of this Trust
Agreement only after the Trustee has determined that the Company is not
Insolvent (or is no longer Insolvent).

 

(c)           Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to
Section 3(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to the Participants and Beneficiaries under the terms of the Arrangements
for the period of such discontinuance, less the aggregate amount of any payments
made to the Participants and Beneficiaries by the Company in lieu of the
payments provided for hereunder during any such period of discontinuance.

 


SECTION 4. PAYMENTS WHEN A SHORT-FALL OF TRUST ASSETS OCCURS


 

(a)           If there are not sufficient assets for the payment of current and
expected future benefits pursuant to Section 2 or Section 3(c) hereof and the
Company does not otherwise make such payments within a reasonable time after
demand from the Trustee, the Trustee shall allocate the Trust assets among the
Participants and Beneficiaries in the following order of priority:

 

(1)           vested Participants (regardless of whether they are actively
employed) and their Beneficiaries; and

 

(2)           non-vested Participants (regardless of whether they are actively
employed) and their Beneficiaries

 

(b)           Within each category, assets shall be allocated pro-rata with
respect to the total present value of benefits expected for each Participant or
Beneficiary within the category, and payments to each Participant or Beneficiary
shall be made to the extent of the assets allocated to each Participant or
Beneficiary.

 

(c)           Upon receipt of a contribution from the Company necessary to make
up for a short-fall in the payments due, the Trustee shall resume payments to
all the Participants and Beneficiaries under the

 

4

--------------------------------------------------------------------------------


 

Arrangements.  Following a Change in Control, the Trustee shall have the right
and duty to compel a contribution to the Trust from the Company to make-up for
any short-fall.

 


SECTION 5.                            PAYMENTS TO THE COMPANY


 

(a)           Except as provided in Section 2(b), Section 3, Section 5(b),
Section 8(a) and Section 14(c), the Company shall have no right or power to
direct the Trustee to return to the Company or to divert to others any of the
Trust assets before all payment of benefits have been made to the Participants
and Beneficiaries pursuant to the terms of the Arrangements.

 

(b)           In the event that the Company, prior to a Change in Control, or
the Trustee in its sole and absolute discretion, after a Change in Control,
determines that the Trust assets exceed one-hundred ten percent (110%) of the
anticipated benefit obligations and administrative expenses that are to be paid
under the Arrangements, the Trustee, at the written direction of the Company,
prior to a Change in Control, or the Trustee in its sole and absolute
discretion, after a Change in Control, shall distribute to the Company such
excess portion of Trust assets.

 


SECTION 6.                                    INVESTMENT AUTHORITY


 

(a)           The Trustee shall not be liable in discharging its duties
hereunder, including without limitation its duty to invest and reinvest the
Fund, if it acts for the exclusive benefit of the Participants and
Beneficiaries, in good faith and as a prudent person would act in accomplishing
a similar task and in accordance with the terms of this Trust Agreement and any
applicable federal or state laws, rules or regulations.

 

(b)           Prior to a Change in Control, the Company shall have the right,
subject to this Section, to direct the Trustee with respect to investments.

 

(1)           The Company may direct the Trustee to segregate all or a portion
of the Fund in a separate investment account or accounts and may appoint one or
more investment managers and/or an investment committee established by the
Company to direct the investment and reinvestment of each such investment
account or accounts.  In such event, the Company shall notify the Trustee of the
appointment of each such investment manager and/or investment committee.  No
such investment manager shall be related, directly or indirectly, to the
Company, but members of the investment committee may be employees of the
Company.

 

(2)           Thereafter, until a Change in Control, the Trustee shall make
every sale or investment with respect to such investment account as directed in
writing by the investment manager or investment committee.  It shall be the duty
of the Trustee to act strictly in accordance with each direction.  The Trustee
shall be under no duty to question any such direction of the investment manager
or investment committee, to review any securities or other property held in such
investment account or accounts acquired by it pursuant to such directions or to
make any recommendations to the investment managers or investment committee with
respect to such securities or other property.

 

(3)           Notwithstanding the foregoing, the Trustee, without obtaining
prior approval or direction from an investment manager or investment committee,
shall invest cash balances held by it from time to time in short term cash
equivalents including, but not limited to, through the medium of any short term
common, collective or commingled trust fund established

 

5

--------------------------------------------------------------------------------


 

and maintained by the Trustee subject to the instrument establishing such trust
fund, U.S. Treasury Bills, commercial paper (including such forms of commercial
paper as may be available through the Trustee’s trust department), certificates
of deposit (including certificates issued by the Trustee in its separate
corporate capacity) and similar type securities, with a maturity not to exceed
one year; and, furthermore, sell such short term investments as may be necessary
to carry out the instructions of an investment manager or investment committee
regarding more permanent type investment and directed distributions.

 

(4)           The Trustee shall neither be liable nor responsible for any loss
resulting to the Fund by reason of any sale or purchase of an investment
directed by an investment manager or investment committee nor by reason of the
failure to take any action with respect to any investment which was acquired
pursuant to any such direction in the absence of further directions of such
investment manager or investment committee.

 

(5)           Notwithstanding anything in this Agreement to the contrary, the
Trustee shall be indemnified and saved harmless by the Company from and against
any and all personal liability to which the Trustee may be subjected by carrying
out any directions of an investment manager or investment committee issued
pursuant hereto or for failure to act in the absence of directions of the
investment manager or investment committee including all expenses reasonably
incurred in its defense in the event the Company fails to provide such defense;
provided, however, the Trustee shall not be so indemnified if it participates
knowingly in, or knowingly undertakes to conceal, an act or omission of an
investment manager or investment committee, having actual knowledge that such
act or omission is a breach of a fiduciary duty; provided further, however, that
the Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an investment manager or investment
committee with knowledge that such act or omission was a breach of fiduciary
duty by merely complying with directions of an investment manager or investment
committee or for failure to act in the absence of directions of an investment
manager or investment committee.  The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or investment committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or investment committee.  The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager or investment committee
until it receives written notice thereof from the Company.

 

(6)           The Company, prior to a Change in Control, may direct the Trustee
to invest in securities (including stock and the rights to acquire stock) or
obligations issued by the Company.

 

(7)           All rights associated with respect to any investment held by the
Trust, including but not limited to, exercising or voting of proxies, in person
or by general or limited proxy, shall be in accordance with and as directed in
writing by the Company or its authorized representative.

 

(c)           Subsequent to a Change in Control, the Trustee shall have the
power in investing and reinvesting the Fund in its sole discretion:

 

(1)           To invest and reinvest in any readily marketable common and
preferred stocks (including any stock or security of the Company), bonds, notes,
debentures (including convertible stocks and securities but not including any
stock or security of the Trustee other than a de

 

6

--------------------------------------------------------------------------------


 

minimus amount held in a collective or mutual fund), certificates of deposit or
demand or time deposits (including any such deposits with the Trustee), limited
partnerships or limited liability companies, private placements and shares of
investment companies, and mutual funds, without being limited to the classes or
property in which the Trustees are authorized to invest by any law or any
rule of court of any state and without regard to the proportion any such
property may bear to the entire amount of the Fund.  Without limitation, the
Trustee may invest the Trust in any investment company (including any investment
company or companies for which the Trustee. or an affiliated company acts as the
investment advisor) or, any insurance contract or contracts issued by an
insurance company or companies in each case as the Trustee may determine
provided that the Trustee may in its sole discretion keep such portion of the
Trust in cash or cash balances for such reasonable periods as may from time to
time be deemed advisable pending investment or in order to meet contemplated
payments of benefits;

 

(2)           To invest and reinvest all or any portion of the Fund collectively
through the medium of any proprietary mutual fund that may be established and
maintained by the Trustee;

 

(3)           To commingle for investment purposes all or any portion of the
Fund with assets of any other similar trust or trusts established by the Company
with the Trustee for the purpose of safeguarding deferred compensation or
retirement income benefits of its employees and/or directors;

 

(4)           To retain any property at any time received by the Trustee;

 

(5)           To sell or exchange any property held by it at public or private
sale, for cash or on credit, to grant and exercise options for the purchase or
exchange thereof, to exercise all conversion or subscription rights pertaining
to any such property and to enter into any covenant or agreement to purchase any
property in the future;

 

(6)           To participate in any plan of reorganization, consolidation,
merger, combination, liquidation or other similar plan relating to property held
by it and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;

 

(7)           To deposit any property held by it with any protective,
reorganization or similar committee, to delegate discretionary power thereto,
and to pay part of the expenses and compensation thereof for any assessments
levied with respect to any such property to be deposited;

 

(8)           To extend the time of payment of any obligation held by it;

 

(9)           To hold uninvested any moneys received by it, without liability
for interest thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;

 

(10)         To exercise all voting or other rights with respect to any property
held by it and to grant proxies, discretionary or otherwise;

 

(11)         For the purposes of the Trust, to borrow money from others, to
issue its promissory note or notes therefor, and to secure the repayment thereof
by pledging any property held by it;

 

7

--------------------------------------------------------------------------------


 

(12)                            To employ suitable contractors and counsel, who
may be counsel to the Company or to the Trustee, and to pay their reasonable
expenses and compensation from the Fund to the extent not paid by the Company;

 

(13)                            To register investments in its own name or in
the name of a nominee; and to combine certificates representing securities with
certificates of the same issue held by it in other fiduciary capacities or to
deposit or to arrange for the deposit of such securities with any depository,
even though, when so deposited, such securities may be held in the name of the
nominee of such depository with other securities deposited therewith by other
persons, or to deposit or to arrange for the deposit of any securities issued or
guaranteed by the United States government, or any agency or instrumentality
thereof, including securities evidenced by book entries rather than by
certificates, with the United States Department of the Treasury or a Federal
Reserve Bank, even though, when so deposited, such securities may not be held
separate from securities deposited therein by other persons; provided, however,
that no securities held in the Fund shall be deposited with the United States
Department of the Treasury or a Federal Reserve Bank or other depository in the
same account as any individual property of the Trustee, and provided, further,
that the books and records of the Trustee shall at all times show that all such
securities are part of the Trust Fund;

 

(14)                            To settle, compromise or submit to arbitration
any claims, debts or damages due or owing to or from the Trust, respectively, to
commence or defend suits or legal proceedings to protect any interest of the
Trust, and to represent the Trust in all suits or legal proceedings in any court
or before any other body or tribunal; provided, however, that the Trustee shall
not be required to take any such action unless it shall have been indemnified by
the Company to its reasonable satisfaction against liability or expenses it
might incur therefrom;

 

(15)                            Subject to Section 7, to hold and retain
policies of life insurance, annuity contracts, and other property of any kind
which policies are contributed to the Trust by the Company or any subsidiary of
the Company or are purchased by the Trustee;

 

(16)                            To hold any other class of assets which may be
contributed by the Company and that is deemed reasonable by the Trustee, unless
expressly prohibited herein;

 

(17)                            To loan any securities at any time held by it to
brokers or dealers upon such security as may be deemed advisable, and during the
terms of any such loan to permit the loaned securities to be transferred into
the name of and voted by the borrower or others; and

 

(18)                            Generally, to do all acts, whether or not
expressly authorized, that the Trustee may deem necessary or desirable for the
protection of the Fund.

 

(d)                                 Following a Change in Control, the Trustee
shall have the sole and absolute discretion in the management of the Trust
assets and shall have all the powers set forth under Section 6(c).  In investing
the Trust assets, the Trustee shall consider:

 

(1)                                  the needs of the Arrangements;

 

(2)                                  the need for matching of the Trust assets
with the liabilities of the Arrangements; and

 

8

--------------------------------------------------------------------------------


 

(3)                                  the duty of the Trustee to act solely in
the best interests of the Participants and Beneficiaries.

 

(e)                                  The Trustee shall have the right, in its
sole discretion, to delegate its investment responsibility to an investment
manager who may be an affiliate of the Trustee.  In the event the Trustee shall
exercise this right, the Trustee shall remain, at all times responsible for the
acts of an investment manager.  The Trustee shall have the right to purchase an
insurance policy or an annuity to fund the benefits of the Arrangements.

 

(f)                                    The Company shall have the right at any
time, and from time to time in its sole discretion, to substitute assets (other
than securities issued by the Trustee or the Company) of equal fair market value
for any asset held by the Trust.  This right is exercisable by the Company in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity; provided, however, that, following a Change in Control, no
such substitution shall be permitted unless the Trustee determines that the fair
market values of the substituted assets are equal.

 


SECTION 7.                                       INSURANCE CONTRACTS


 

(a)                                  To the extent that the Trustee is directed
by the Company prior to a Change in Control to invest part or all of the Trust
Fund in insurance contracts, the type and amount thereof shall be specified by
the Company.  The Trustee shall be under no duty to make inquiry as to the
propriety of the type or amount so specified.

 

(b)                                 Each insurance contract issued shall provide
that the Trustee shall be the owner thereof with the power to exercise all
rights, privileges, options and elections granted by or permitted under such
contract or under the rules of the insurer.  The exercise by the Trustee of any
incidents of ownership under any contract shall, prior to a Change in Control,
be subject to the direction of the Company.  After a Change in Control, the
Trustee shall have all such rights.

 

(c)                                  The Trustee shall have no power to name a
beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against an insurance policy held in the Trust Fund.

 

(d)                                 No insurer shall be deemed to be a party to
the Trust and an insurer’s obligations shall be measured and determined solely
by the terms of contracts and other agreements executed by the insurer.

 


SECTION 8.                                   DISPOSITION OF INCOME


 

(a)                                  Prior to a Change in Control, all income
received by the Trust, net of expenses and taxes, may be returned to the Company
or accumulated and reinvested within the Trust at the direction of the Company.

 

(b)                                 Following a Change in Control, all income
received by the Trust, net of expenses and taxes payable by the Trust, shall be
accumulated and reinvested within the Trust.

 


SECTION 9.                          ACCOUNTING BY THE TRUSTEE


 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee.  Within forty-five (45) days following the close of
each calendar year and

 

9

--------------------------------------------------------------------------------


 

within forty-five (45) days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or  receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.  The Company may approve such
account by an instrument in writing delivered to the Trustee.  In the absence of
the Company’s filing with the Trustee objections to any such account within
ninety (90) days after its receipt, the Company shall be deemed to have so
approved such account.  In such case, or upon the written approval by the
Company of any such account, the Trustee shall, to the extent permitted by law,
be discharged from all liability to the Company for its acts or failures to act
described by such account.  The foregoing, however, shall not preclude the
Trustee from having its accounting settled by a court of competent
jurisdiction.  The Trustee shall be entitled to hold and to commingle the assets
of the Trust in one Fund for investment purposes but at the direction of the
Company prior to a Change in Control, the Trustee shall create one or more
sub-accounts.

 


SECTION 10.                     RESPONSIBILITY OF THE TRUSTEE


 

(a)                                  The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by the Company which is
contemplated by, and in conformity with, the terms of the Arrangements or this
Trust and is given in writing by the Company.  In the event of a dispute between
the Company and a party, the Trustee may apply to a court of competent
jurisdiction to resolve the dispute, subject, however to Section 2(d).

 

(b)                                 The Company hereby indemnifies the Trustee
against losses, liabilities, claims, costs and expenses in connection with the
administration of the Trust, unless resulting from the gross negligence or
willful misconduct of Trustee.  To the extent the Company fails to make any
payment on account of an indemnity provided in this Section 10(b), in a
reasonably timely manner, the Trustee may obtain payment from the Trust.  If the
Trustee undertakes or defends any litigation arising in connection with this
Trust or to protect a Participant’s or Beneficiary’s rights under the
Arrangements, the Company agrees to indemnify the Trustee against the Trustee’s
costs, reasonable expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments.  If the Company does not pay such costs, expenses and liabilities
in a reasonably timely manner, the Trustee may obtain payment from the Trust.

 

(c)                                  Prior to a Change in Control, the Trustee
may consult with legal counsel (who may also be counsel for the Company
generally) with respect to any of its duties or obligations hereunder. 
Following a Change in Control, the Trustee shall select independent legal
counsel and may consult with counsel or other persons with respect to its duties
and with respect to the rights of the Participants and Beneficiaries under the
Arrangements.

 

(d)                                 The Trustee may hire agents, accountants,
actuaries, investment advisors, financial consultants or other professionals to
assist it in performing any of its duties or obligations hereunder and may rely
on any determinations made by such agents and information provided to it by the
Company.

 

(e)                                  The Trustee shall have, without exclusion,
all powers conferred on the Trustee by applicable law, unless expressly provided
otherwise herein.

 

10

--------------------------------------------------------------------------------


 

(f)                                    Notwithstanding any powers granted to the
Trustee pursuant to this Trust Agreement or to applicable law, the Trustee shall
not have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of section
301.7701-2 of the Procedure and Administrative Regulations promulgated pursuant
to the Code.

 


SECTION 11. COMPENSATION AND EXPENSES OF THE TRUSTEE


 

The Trustee’s compensation shall be as agreed in writing from time to time by
the Company and the Trustee.  The Company shall pay all administrative expenses
and the Trustee’s fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents.  If not so paid within thirty (30) days of being
invoiced, the fees and expenses shall be paid from the Trust.

 


SECTION 12. RESIGNATION AND REMOVAL OF THE TRUSTEE


 

(a)                                  Prior to a Change in Control, the Trustee
may resign at any time by written notice to the Company, which shall be
effective sixty (60) days after receipt of such notice unless the Company and
the Trustee agree otherwise.  Following a Change in Control, the Trustee may
resign only after the appointment of a successor Trustee.

 

(b)                                 The Trustee may be removed by the Company on
sixty days (60) days notice or upon shorter notice accepted by the Trustee prior
to a Change in Control.  Subsequent to a Change in Control, the Trustee may only
be removed by the Company with the consent of a Majority of the Participants.

 

(c)                                  If the Trustee resigns within two years
after a Change in Control, as defined herein, the Company, or if the Company
fails to act within a reasonable period of time following such resignation, the
Trustee, shall apply to a court of competent jurisdiction for the appointment of
a successor Trustee which satisfies the requirements of Section 13 or for
instructions.

 

(d)                                 Upon resignation or removal of the Trustee
and appointment of a successor Trustee, all assets shall subsequently be
transferred to the successor Trustee.  The transfer shall be completed within
sixty (60) days after receipt of notice of resignation, removal or transfer,
unless the Company extends the time limit.

 

(e)                                  If the Trustee resigns or is removed, a
successor shall be appointed by the Company, in accordance with Section 13
hereof, by the effective date of resignation or removal under Section 12(a) or
(b).  If no such appointment has been made, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions.  All
expenses of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

 


SECTION 13.                         APPOINTMENT OF SUCCESSOR


 

(a)                                  If the Trustee resigns or is removed in
accordance with Section 12, the Company may appoint, subject to Section 12, any
third party national banking association with a market capitalization exceeding
$100,000,000 to replace the Trustee upon resignation or removal.  The successor
Trustee shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust.  The former Trustee shall execute any instrument
necessary or reasonably requested by the Company or the successor Trustee to
evidence the transfer.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The successor Trustee need not examine the
records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Sections 9 and 10.  The successor Trustee shall not be
responsible for and the Company shall indemnify and defend the successor Trustee
from any claim or liability resulting from any action or inaction of any prior
Trustee or from any other past event, or any condition existing at the time it
becomes successor Trustee.

 


SECTION 14.                        AMENDMENT OR TERMINATION


 

(a)                                  This Trust Agreement may be amended by a
written instrument executed by the Trustee and the Company, except as otherwise
provided in this Section 14.  Notwithstanding the foregoing, no such amendment
shall conflict with the terms of the Arrangements or shall make the Trust
revocable.

 

(b)                                 Following a Change in Control, the Trust
shall not terminate until the date on which the Participants and Beneficiaries
have received all of the benefits due to them under the terms and conditions of
the Arrangements.

 

(c)                                  Upon written approval of all the
Participants and Beneficiaries entitled to payment of benefits pursuant to the
terms of the Arrangements, the Company may terminate this Trust prior to the
time all benefit payments under the Arrangements have been made.  All assets in
the Trust at termination shall be returned to the Company.

 

(d)                                 This Trust Agreement may not be amended by
the Company following a Change in Control without the written consent of a
Majority of the Participants.

 

SECTION 15.             Change in Control

 

For purposes of this Trust, the following terms shall be defined as set forth
below:

 

(a)                                  “Affiliate” has the meaning given such term
under Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

 

(b)                                 “Associate” has the meaning given such term
under Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

 

(c)                                  “Beneficial Owner” has the meaning given
such term under Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

(d)                                 “Change in Control” shall occur in the
event:  (i) any Person shall become directly or indirectly the Beneficial Owner
of securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities for the
election of directors or fifty percent (50%) or more of the Company’s then
outstanding Common Shares, or (ii) any Person completes a tender offer pursuant
to Regulation 14D promulgated by the Securities and Exchange Commission under
the Exchange Act, or any successor provision thereto, which results in such
Person becoming the Beneficial Owner of fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities for the
election of directors or fifty percent (50%) or more of the Company’s then
outstanding Common Stock.

 

The Chief Executive Officer and Chief Financial Officer of the Company shall
have the specific authority to determine whether a Change in Control has
occurred and shall be required to give the Trustee notice of a Change in
Control.  The Trustee shall be entitled to rely upon such notice, but if

 

12

--------------------------------------------------------------------------------


 

the Trustee receives notice of a Change in Control from another source, the
Trustee shall make its own independent determination.

 

(e)                                  “Exchange Act” means the Securities
Exchange Act of 1934 and the rules and regulations thereunder, as such law,
rules and regulations may be amended from time to time.

 

(f)                                    “Group” means persons and entities that
act in concert as described in Section 14(d)(2) of the Exchange Act (other than
the Company or any Subsidiary thereof and other than any profit-sharing,
employee stock ownership or any other employee benefit plan of the Company or
such Subsidiary, or any trustee of or fiduciary with respect to any such plan
when acting in such capacity and other than any executive officer of the
Company).

 

(g)                                 “Majority of Participants” shall mean 50% of
the Participants or their Beneficiaries who have a vested account balance in the
Arrangements under this Trust Agreement.

 

(h)                                 “Person” means and includes any individual,
corporation, partnership or other person or entity and any Group and all
Affiliates and Associates of any such individual, corporation, partnership, or
other person or entity or Group.

 


SECTION 16.                                              CONFIDENTIALITY


 

(a)                                  This Trust Agreement and certain
information relating to the Trust is “Confidential Information” pursuant to
applicable federal and state law, and as such it shall be maintained in
confidence and not disclosed, used or duplicated, except as described in this
section.  If it is necessary for the Trustee to disclose Confidential
Information to a third party in order to perform the Trustee’s duties hereunder
and the Company has authorized the Trustee to do so, the Trustee shall disclose
only such Confidential Information as is necessary for such third party to
perform its obligations to the Trustee and shall, before such disclosure is
made, ensure that said third party understands and agrees to the confidentiality
obligations set forth herein.  The Trustee and the Company shall maintain an
appropriate information security program and adequate administrative and
physical safeguards to prevent the unauthorized disclosure, misuse, alteration
or destruction of Confidential Information, and shall inform the other party as
soon as possible of any security breach or other incident involving possible
unauthorized disclosure of or access to Confidential Information.  Confidential
Information shall be returned to the disclosing party upon request. 
Confidential Information does not include information that is generally known or
available to the public or that is not treated as confidential by the disclosing
party, provided, however, that this exception shall not apply to any publicly
available information to the extent that the disclosure or sharing of the
information by one or both parties is subject to any limitation, restriction,
consent, or notification requirement under any applicable federal or state
information privacy law or regulation.  If the receiving party is required by
law, according to the advice of competent counsel, to disclose Confidential
Information, the receiving party may do so without breaching this section, but
shall first, if feasible and legally permissible, provide the disclosing party
with prompt notice of such pending disclosure so that the disclosing party may
seek a protective order or other appropriate remedy or waive compliance with the
provisions of this section.

 


SECTION 17.                                               MISCELLANEOUS


 

(a)                                  Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions hereof.

 

13

--------------------------------------------------------------------------------


 

(b)                                 The Company hereby represents and warrants
that all of the Arrangements have been established, maintained and administered
in accordance with all applicable laws, including without limitation, ERISA. 
The Company hereby indemnifies and agrees to hold the Trustee harmless from all
liabilities, including attorney’s fees, relating to or arising out of the
establishment, maintenance and administration of the Arrangements.  To the
extent the Company does not pay any of such liabilities in a reasonably timely
manner, the Trustee may obtain payment from the Trust.

 

(c)                                  Benefits payable to the Participants and
Beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

 

(d)                                 This Trust Agreement shall be governed by
and construed in accordance with the laws of North Carolina.

 

IN WITNESS WHEREOF, this Trust Agreement has been executed on behalf of the
parties hereto on the day and year first above written.

 

 

 

GRANTOR:

 

 

 

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

 

 

 

By:

    /s/ Steven J. Ford

 

 

 

 

 

Name:

   Steven J. Ford

 

 

 

 

 

Title:

   Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

TRUSTEE:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

ATTEST:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Its:

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

Appendix A

 

Plans and Arrangements

 

The following Arrangements are covered by this Trust:

 

1.                                       Carlisle Companies Incorporated
Nonqualified Deferred Compensation Plan

 

--------------------------------------------------------------------------------